Citation Nr: 1532136	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-34 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for right hand weakness, probable dystonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2011 and June 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran cancelled a Board hearing scheduled for November 2009.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran has asserted that his residuals of an injury to his right thumb on the job in 2007 are a result of or secondary to his service-connected right hand disability. The RO has not adjudicated this claim. Accordingly, it is referred to the RO for adjudication.


FINDING OF FACT

The Veteran's right hand disability is manifested by mild incomplete paralysis of the lower radicular group of the right upper extremity.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for right hand weakness, probable dystonia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.124a , Diagnostic Code 8512 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in March 2008, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the March 2008 and a June 2008 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in April 2008 and August 2014 for his right hand disability.

Finally, as noted above, the Board remanded the claim in June 2014, to afford the Veteran an new VA examination to evaluate the current severity of his service-connected right hand disability, and to obtain any outstanding treatment records.  Evidence of record shows that there were no additional treatment records available.  The Veteran was afforded a VA examination in August 2014.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the requested VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right hand disability on appeal has been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8512.  Diagnostic Code 8512 provides the rating criteria for paralysis of the lower radicular group, and therefore neuritis and neuralgia of that nerve pursuant to Diagnostic Codes 8612 and 8712, respectively.  38 C.F.R. § 4.124a.  Under Code 8512, a 20 percent rating is assigned for mild incomplete paralysis in the major or minor extremity.  For moderate incomplete paralysis, a 40 percent rating is warranted in the major extremity and a 30 percent rating in the minor extremity.  For severe incomplete paralysis, a 50 percent rating is warranted in the major extremity and a 40 percent rating is warranted in the minor extremity.  The highest respective ratings of 70 percent regarding the major extremity and 60 percent regarding the minor extremity are reserved for complete paralysis.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.12.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Peripheral neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The terms "mild," "moderate," and "severe" under applicable diagnostic codes are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

In a May 1989 rating decision, the Veteran was granted service connection for right hand weakness, probable dystonia right arm, with a noncompensable (0%) evaluation, effective from June 7, 1988. In an October 31, 1989 rating decision, the evaluation for the service-connected right hand disability was increased to 20 percent, effective from June 7, 1988.

The Veteran filed a claim for an increased rating in December 2007.  In a May 2008 rating decision, the RO continued the 20 percent rating and the current appeal ensued.

VA treatment records show that the Veteran was seen in June 2007 after he reportedly fractured his right thumb at work.  He was advised to follow up with his employer for a work-related injury.  He transferred to Wichita and was seen in January 2008 for right hand pain and numbness as well as right thumb deformity.  He told the examiner of the injury to his thumb, indicating that a door smashed down on the thumb.  He was placed in a splint for about three weeks.  He stated that the physician wanted to give him a corticosteroid injection because the tendon sheath was contracted, but he deferred any further treatment.  He complained of a sharp shooting pain that started on the radial aspect of the right thumb and radiated up to the shoulder.  

On examination, there was some swelling of the thumb, and he was unable to actively extend the metacarpal (MCP) joint, but the examiner was able to extend passively to just shy of 5 degrees of full extension.  There was decreased sensation of the thumb pad and dorsal aspect of the thumb.  He was able to abduct and adduct and he could oppose the thumb with good strength.  Grip strength was equal bilaterally.  X- rays reflected degenerative changes in the first MCP joint with dislocation and flexion deformity of the metaphalangeal (IP) joint of the thumb.  The examiner s assessment was possible ulnar or median nerve inflammation and flexion contracture of the right thumb with dislocation and deformity of the IP joint.  When seen again in February 2008, he declined a corticosteroid injection and nerve conduction studies.  He also stated that he did not want surgery.  Because he declined any treatment options, he was dismissed from the Orthopedic Clinic.

In an April 2008 statement, the Veteran reported constant pain, swelling and tenderness in the right hand.  He also claimed that his family helped him with activities of daily living, such as dressing, typing on the computer, washing clothes and ironing, cooking and cleaning around the house.  He reported that he was unable to do minor carpentry repairs (his hobby), lawn care, household chores, or be intimate with his wife, due to the pain in his right hand.  He also reported that his right thumb was severely dislocated due to using his right hand on the job and off.  In addition, he claimed that he had been prescribed two different splints, one to wear during the day and one at night, and that he continued to take pain medication on a daily basis.

The Veteran was afforded a VA examination in April 2008, in response to his claim for an increased rating.  On examination, he had full muscle strength in the hand except for the right thumb extensor, which was 4/5.  He had full flexion and extension of the fingers and thumb with pain noted with motion.  The circumference of his forearms was 10.5 inches bilaterally.  He had normal sensory function and reflex function on objective testing.  There was no muscle atrophy noted.  Nerve conduction testing was done in March 2008.  The examiner reported the study
suggested diffuse right motor and sensory changes distally with exact etiology unclear.  There was no evidence of focal neuropathy, plexopathy or radiculopathy.

Additional VA treatment records were obtained from Kansas City VAMC from April 2008 to February 2010 show that in August 2008, the Veteran was seen for his right hand condition.  It was noted that he had some deformity of the proximal interphalangeal (PIP) joint of the thumb.  It was also reported that the right hand seemed better than the previous visits.  There was no pain noted.  Flexion was 70 percent.

In December 2008 statements, the Veteran reported that his right hand was injured at the Post Office because his hand would not open to allow the thumb to catch the lid.

The Veteran was afforded a VA hand and finger examination in August 2014.  The examiner diagnosed dystonia of the right hand and bilateral osteoarthritis of the hands.  The Veteran complained of pain in his hands, especially in the region of his dominant right thumb DIP and MCP joints.  The examiner noted that there was limitation of motion of the right thumb, and that there was a less than 1 inch (2.5 cm) gap between the thumb pad and fingers before and after repetitive use testing.  There was no objective evidence of pain on motion.  There was also a gap of less than 1 inch (2.5 cm) between the right index finger and the long finger and the proximal transverse crease of the palm before and after repetitive use testing, but again, no objective evidence of painful motion.  There was no evidence of limitation of extension or evidence of painful motion for the index finger or long finger before or after repetitive use testing.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion for any fingers post-test.  The examiner noted that the Veteran did have functional loss or functional impairment of the right thumb, in that he had less movement than normal, weakened movement and incoordination.  The examiner also noted that the Veteran had a full passive range of motion for his right thumb, but his active range of motion was very limited by excessive muscle tone.  He was not able to extend his right thumb MCP beyond 40 degrees.  He was able to oppose his thumb with his fingers, but only by using the dorsum of the thumb (touching the thumb nail to the finger pad).  It was also noted that the Veteran had tenderness or pain to palpation for joints or soft tissue of both hands.  Muscle strength testing for hand grip was 5/5 in both hands.  There was no evidence of ankylosis of the thumb or fingers.  

Based on X-ray results, the examiner diagnosed mild to moderate multifocal osteoarthritis in the right hand, worst in the first metacarpal phalangeal joint, and flexion deformity of the right first interphalangeal joint.  The examiner also noted that the Veteran's right hand condition limits his ability to write or grasp with his right hand or do fine coordinated movements.  However, he also noted that neither pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a long period of time, and that the Veteran had no range of motion loss due to pain on use or during flare-ups.

The Veteran also underwent a peripheral nerves VA examination in August 2014.  He complained of mild, intermittent dull pain in the right upper extremity and grip strength and pinch strength in the right hand were again noted to be slightly decreased (4/5).  Reflex and sensory examination were normal and there were no trophic changes noted.  There was evidence of incomplete paralysis in the lower radicular group of the right upper extremity, which the examiner concluded was mild.  The examiner noted that the Veteran's right thumb did not stay in neutral position, and instead remained in a flexed position.  The examiner also noted that the Veteran may not be able to perform tasks that required fine motor skills or dexterity.  

As noted above, in order for the Veteran to receive a higher rating under Diagnostic Code 8512, there must be evidence of moderate incomplete paralysis.  The evidence of record, including VA examinations in April 2008 and August 2014 and VA treatment records, show that the Veteran has functional impairment in the right hand, in that he may be limited in his ability to perform tasks that require fine motor skills or dexterity, such as writing or grasp with his right hand or doing fine coordinated movements.  However, the evidence does not show that the Veteran has been found to have more than mild incomplete paralysis of the nerves in the right hand.  Furthermore, the August 2014 hand and finger examiner concluded that neither pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a long period of time, and that the Veteran had no range of motion loss due to pain on use or during flare-ups.  As there is no evidence of moderate or severe incomplete paralysis of the right hand, a rating in excess of 20 percent under Diagnostic Code 8512 is not warranted.


In addition, the Board notes that the Veteran has been diagnosed with osteoarthritis in the right hand, which is not service-connected, and some of the pain and functional impairment he experiences with regard to his right thumb have been attributed to that disability, as well as to his post-service on-the-job injury in 2007.  Given that this disability is not service-connected, and the Veteran's claim of secondary service connection for this disability has been referred to the RO for adjudication, consideration of these symptoms is not appropriate in the evaluation of his right hand weakness.

The Veteran's statements are competent evidence to report the symptoms of his right hand disability because this requires only personal knowledge as it comes to him through his senses.  However, the more probative evidence of record does not indicate that the assignment of an increased evaluation is warranted.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating hand and neurological disabilities.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the current appeal period when the Veteran's service-connected right hand disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to ratings in excess of 30 percent for right and left foot residuals of cold injury with pes planus and plantar fasciitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 20 percent for right hand weakness, probable dystonia, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


